FILED
                                              United States Court of Appeals
                  UNITED STATES COURT OF APPEALS      Tenth Circuit

                               TENTH CIRCUIT                    August 11, 2016

                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court
    UNITED STATES OF AMERICA,
               Plaintiff-Appellee,
                                                   No. 16-7012
    v.                                     (D.C. No. 6:04-00011-JHP-5)
                                                   (E.D. Okla.)
    DANNY JAMES GOLDEN,
               Defendant-Appellant.



                          ORDER AND JUDGMENT *


Before LUCERO, MATHESON, and BACHARACH, Circuit Judges.


         Mr. Danny James Golden was convicted of conspiracy to distribute

and distribution of methamphetamine. He now appeals the district court’s

denial of a motion for sentence reduction under 18 U.S.C. § 3582. Mr.

Golden’s counsel filed a brief invoking Anders v. California, 386 U.S. 738

(1967) and moving to withdraw based on the absence of any reasonable

*
      Oral argument would not be helpful in this appeal. As a result, we
are deciding the appeal based on the briefs. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G).

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1(a) and 10th Cir. R. 32.1(A).
grounds for appeal. We conclude that any appellate challenges would be

frivolous. Thus, we grant the motion to withdraw and dismiss the appeal.

I.    Anders v. California

      Under Anders, attorneys can seek leave to withdraw from an appeal

when they conscientiously examine a case and determine that an appeal

would be frivolous. 386 U.S. at 744. To obtain leave to withdraw, an

attorney must

      submit a brief to the client and the appellate court indicating
      any potential appealable issues based on the record. The client
      may then choose to submit arguments to the court. The [c]ourt
      must then conduct a full examination of the record to determine
      whether defendant’s claims are wholly frivolous. If the court
      concludes after such an examination that the appeal is
      frivolous, it may grant counsel’s motion to withdraw and may
      dismiss the appeal.

United States v. Calderon, 428 F.3d 928, 930 (10th Cir. 2005).

      Mr. Golden’s counsel filed a brief, moving to withdraw. We base our

decision on the brief filed by defense counsel and the record on appeal. In

reviewing the record, we engage in de novo review. See United States v.

Kurtz, 819 F.3d 1230, 1233 (10th Cir. 2016) (“When counsel submits an

Anders brief, our review of the record is de novo.”).

II.   Amendment to the Sentencing Guidelines

      Mr. Golden moved under § 3582(c)(2) for a sentence reduction on the

ground that the sentencing guideline range had been lowered by the

Sentencing Commission. But the amendment did not affect Mr. Golden’s


                                     2
guideline range. In 2004, 1.5 kilograms of actual methamphetamine would

trigger a base-offense level of 38. Through the amendment, the Sentencing

Commission increased the quantity that would trigger a base-offense level

of 38. But even with the increased threshold, Mr. Golden would still be

tagged with a base-offense level of 38. As a result, he cannot reasonably

challenge the sentence based on the amendment to the guidelines.

III.   Challenge to the Guideline Range

       Mr. Golden could also argue that his guideline range was incorrectly

calculated based on facts not charged in the indictment or admitted in the

plea. But this issue is not cognizable under § 3582(c)(2). This section

simply authorizes reduction of a sentence based on an amendment to the

guidelines, not correction of a sentence that was improper from the outset.

United States v. Torres-Aquino, 334 F.3d 930, 941 (10th Cir.2003).

IV.    Conclusion

       We agree with Mr. Golden’s counsel that there are no reasonable

grounds for appeal. Thus, we grant counsel’s motion to withdraw and

dismiss the appeal.

                                   Entered for the Court



                                   Robert E. Bacharach
                                   Circuit Judge




                                      3